                Case 20-11570-LSS             Doc 153       Filed 07/13/20        Page 1 of 6




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                           §
In re:                                                     §     Chapter 11
                                                           §
PYXUS INTERNATIONAL, INC., et al.,1                        §     Case No. 20-11570 (LSS)
                                                           §
                              Debtors.                     §     (Jointly Administered)
                                                           §
                                                           §     Ref. Docket Nos. 7 & 89


             CERTIFICATION OF NO OBJECTION REGARDING DOCKET NO. 7


                 On June 15, 2020, the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) filed the Debtors’ Motion for Entry of Interim and Final Orders

Approving Notification and Hearing Procedures for Certain Transfers of and Declarations of

Worthlessness with Respect to Common Stock [Docket No. 7] (the “Motion”).

                 On June 17, 2020, the United States Bankruptcy Court for the District of

Delaware (the “Court”) entered an order [Docket No. 89] (the “Interim Order”) granting the

relief requested in the Motion on an interim basis. Pursuant to the Interim Order, objections to

the entry of an order approving the Motion on a final basis (the “Proposed Final Order”) were to

be filed and served by 4:00 p.m. (ET) on July 10, 2020.

                 The undersigned certifies that, as of the date hereof, she has received no answer,

objection, or other responsive pleading to the Motion. The undersigned further certifies that she

has reviewed the Court’s docket in these cases and no answer, objection, or other responsive

pleading to the Motion appears thereon.




1
  The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
identification number, are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance One
North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC (5603). The
Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.



26760973.2
                Case 20-11570-LSS             Doc 153       Filed 07/13/20        Page 2 of 6




                 Accordingly, the Debtors respectfully request that the Proposed Final Order,

attached hereto as Exhibit A,2 be entered at the earliest convenience of the Court.

Dated: July 13, 2020                         YOUNG CONAWAY STARGATT & TAYLOR, LLP
       Wilmington, Delaware
                                             /s/ Tara C. Pakrouh
                                             Pauline K. Morgan (No. 3650)
                                             Kara Hammond Coyle (No. 4410)
                                             Ashley E. Jacobs (No. 5635)
                                             Tara C. Pakrouh (No. 6192)
                                             Rodney Square
                                             1000 North King Street
                                             Wilmington, Delaware 19801
                                             Telephone:     (302) 571-6600
                                             Facsimile:     (302) 571-1253
                                             Email:         pmorgan@ycst.com
                                                            kcoyle@ycst.com
                                                            ajacobs@ycst.com
                                                            tpakrouh@ycst.com

                                             - and -

                                             SIMPSON THACHER & BARTLETT LLP

                                             Sandeep Qusba (admitted pro hac vice)
                                             Michael H. Torkin (admitted pro hac vice)
                                             Kathrine A. McLendon (admitted pro hac vice)
                                             Nicholas E. Baker (admitted pro hac vice)
                                             Daniel L. Biller (admitted pro hac vice)
                                             Jamie J. Fell (admitted pro hac vice)
                                             425 Lexington Avenue
                                             New York, New York 10017
                                             Telephone:      (212) 455-2000
                                             Facsimile:      (212) 455-2502
                                             Email:          squsba@stblaw.com
                                                             michael.torkin@stblaw.com
                                                             kmclendon@stblaw.com
                                                             nbaker@stblaw.com
                                                             daniel.biller@stblaw.com
                                                             jamie.fell@stblaw.com

                                             Proposed Counsel to the Debtors and Debtors in
                                             Possession

2
  To finalize the Proposed Final Order, the Debtors have made certain non-substantive changes to the form attached
to the Motion.


                                                        2
26760973.2
             Case 20-11570-LSS     Doc 153   Filed 07/13/20   Page 3 of 6




                                     EXHIBIT A

                                 Proposed Final Order




26760973.2
                            Case 20-11570-LSS              Doc 153       Filed 07/13/20        Page 4 of 6




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

                                                                         §
             In re:                                                      §      Chapter 11
                                                                         §
             PYXUS INTERNATIONAL, INC., et al.,1                         §      Case No. 20-11570 (LSS)
                                                                         §
                                           Debtors.                      §      (Jointly Administered)
                                                                         §
                                                                         §      Ref: Docket Nos. 7 & 89
                                                                         §

                         FINAL ORDER APPROVING NOTIFICATION AND HEARING
                      PROCEDURES FOR CERTAIN TRANSFERS OF AND DECLARATIONS
                         OF WORTHLESSNESS WITH RESPECT TO COMMON STOCK


                             Upon consideration of the motion (the “Motion”)2 of Pyxus International, Inc. and

         the above-captioned affiliated debtors and debtors in possession (collectively, the “Debtors”) for

         entry of a final order (this “Final Order”), (i) approving the Procedures related to transfers of

         Common Stock or any Beneficial Ownership therein and (ii) directing that any purchase, sale,

         other transfer of, or declaration of worthlessness with respect to, Common Stock or any Beneficial

         Ownership therein in violation of the Procedures shall be null and void ab initio; all as more fully

         set forth in the Motion; and due and sufficient notice of the Motion having been provided under

         the particular circumstances, and it appearing that no other or further notice need be provided; and

         the Court having jurisdiction to consider the Motion and the relief requested therein in accordance

         with 28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United

         States District Court for the District of Delaware dated as of February 29, 2012; and consideration


         1
           The Debtors in the Chapter 11 Cases, along with the last four digits of each Debtor’s United States federal tax
         identification number, are: Pyxus International, Inc. (6567), Alliance One International, LLC (3302), Alliance One
         North America, LLC (7908), Alliance One Specialty Products, LLC (0115) and GSP Properties, LLC (5603). The
         Debtors’ mailing address is 8001 Aerial Center Parkway, Morrisville, NC 27560-8417.
         2
             Capitalized terms used but otherwise not defined herein shall have the meanings set forth in the Motion.
26753620.2
                       Case 20-11570-LSS          Doc 153       Filed 07/13/20    Page 5 of 6




         of the Motion and the relief requested therein being a core proceeding under 28 U.S.C. § 157(b)(2);

         and the Court having authority to enter a final order consistent with Article III of the United States

         Constitution; and venue being proper before this Court under 28 U.S.C. §§ 1408 and 1409; and a

         hearing having been held to consider the relief requested in the Motion (the “Hearing”); and upon

         the First Day Declaration and the record of the Hearing and all the proceedings before the Court;

         and the Court having found and determined such relief to be in the best interests of the Debtors,

         their estates and creditors, and any parties in interest; and the legal and factual bases set forth in

         the Motion and at the Hearing having established just cause for the relief granted herein; and after

         due deliberation thereon and sufficient cause appearing therefor, it is HEREBY ORDERED

         THAT:

                        1.      The Motion is GRANTED on a final basis as set forth herein.

                        2.      The Procedures, as set forth in Exhibit 1 attached to the Interim Order

         [Docket No. 89], are approved on a final basis.

                        3.      Any transfer of, or declaration of worthlessness with respect to, Common

         Stock or Beneficial Ownership of Common Stock in violation of the Procedures, including but not

         limited to the notice requirements, shall be null and void ab initio.

                        4.      The Debtors may waive, in writing, any and all restrictions, stays, and

         notification procedures set forth in the Procedures.

                        5.      To the extent that this Final Order is inconsistent with any prior order or

         pleading with respect to the Motion in these Chapter 11 Cases, the terms of this Final Order shall

         govern.

                        6.      The requirements set forth in this Final Order are in addition to the

         requirements of all applicable law and do not excuse compliance therewith.


26753620.2




                                                           2
                       Case 20-11570-LSS         Doc 153     Filed 07/13/20      Page 6 of 6




                        7.     Notice of the Motion as provided therein shall be deemed good and

         sufficient notice of such Motion and the requirements of Bankruptcy Rule 6004(a) and the

         Bankruptcy Local Rules are satisfied by such notice.

                        8.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this

         Final Order are immediately effective and enforceable upon its entry.

                        9.     The Debtors are authorized to take all actions necessary to effectuate the

         relief granted in this Final Order in accordance with the Motion.

                        10.    This Court retains exclusive jurisdiction with respect to all matters arising

         from or related to the implementation, interpretation, and enforcement of this Final Order.




26753620.2




                                                         3
